DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 9, 11-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler (US Pat. No. 139,425).
With respect to claim 1, Schindler teaches a game apparatus for facilitating a gameplay, the game apparatus comprising: a base member A disposable on at least one surface (Fig. 1); at least one support member E coupled to the base member wherein a support member E of the at least one support member E comprises a first support member end and a second support member end (Fig. 1), wherein the first support member end is attached to the base member A, wherein the at least one support member E is configured for extending between a plurality of positions in relation to the base member A (via vertically extending rod C – column 1); and a game board F rotatably coupled with the second support member end (“table F is pivoted so as to turn freely upon the pivots” – column 2), wherein the game board is configured for rotating about a board axis (defined by cross bar D) between a plurality of first board positions, wherein the board axis is parallel to the base member A (Fig. 1), wherein the at least one support member E is configured for elevating the game board F to a plurality of board positions in relation to the at least one surface based on the extending of the at least one support member E between the plurality of positions (again via extending rod C – column 1), wherein the game board F facilitates the gameplay based on the elevating and the rotating. 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. As alluded to above, the support members and game board are configured for extending in relation to the base A by the extending rod C, and the game board rotates by pivoting about cross bar D. Moreover, it is noted the claims are directed to an apparatus claim. Limitations pertaining to the process of playing or using the apparatus is being treated as intended use/functional language. The structure set forth above by Schindler is configured to facilitate game play based on extending the plurality of board positions to a location convenient for players to play. 
Lastly, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. Examiner construes the scope of “coupled to” and “attached to” similar to this view of “connected to” – i.e. the support members E are coupled and attached to the base A via their common connections shown in Fig. 1. Applicant can overcome this interpretation by claiming “directly coupled to” or “directly attached to”. 
With respect to claim 2, Schindler teaches wherein the game board F comprises a top game board surface and a bottom game board surface (column 2), wherein the game board facilitates the gameplay on at least one of the top game board surface and the bottom game board surface based on the elevating and the rotating (intended use – capable of being performed by the structure of Schindler; See MPEP 2114). 
With respect to claim 9, Schindler teaches wherein the top game board surface of the game board is visually accessible to at least one user (i.e. when viewing from top) and the bottom game board surface of the game board is not visually accessible to the at least one user in a first board position of the plurality of first board positions from at least one user viewing position of the at least one user (i.e. the bottom backgammon is not visible when chess/checkers top surface is positioned in normal playing orientation parallel to ground surface). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.
With respect to claim 11, Schindler teaches structure such that wherein the at least one support member E is configured for receiving at least one external action (i.e. pulling support member up with set screw a removed) on at least one support member portion E of the at least one support member E, wherein the extending of the at least one support member is based on the receiving of the at least one external action (i.e. support member E can be statically positioned until an external force/pulling upward is applied thereto). See MPEP 2114. 
With respect to claim 12, Schindler teaches structure wherein the game board F is configured for receiving at least one first external action (i.e. spinning the board on the cross-bar when set-screw b is removed) on at least one game board portion of the game board, wherein the rotating of the game board is based on the receiving of the at least one first external action. See MPEP 2114. 
With respect to claim 13, Schindler teaches wherein the at least one support member E is movably coupled with the base member using at least one moving mechanism C, wherein the at least one support member E is configured for moving between a plurality of support member positions in relation to the base member, wherein the extending of the at least one support member is based on the moving (i.e. vertical position in relation to base A changes when moving mechanism C is moved).
With respect to claim 17, Schindler teaches a game apparatus for facilitating a gameplay, the game apparatus comprising: a base member A disposable on at least one surface (Fig. 1); at least one support member E coupled to the base member wherein a support member E of the at least one support member E comprises a first support member end and a second support member end (Fig. 1), wherein the first support member end is attached to the base member A, wherein the at least one support member E is configured for extending between a plurality of positions in relation to the base member A (via vertically extending rod C – column 1); and a game board F rotatably coupled with the second support member end (“table F is pivoted so as to turn freely upon the pivots” – column 2), wherein the game board is configured for rotating about a board axis (defined by cross bar D) between a plurality of first board positions, wherein the board axis is parallel to the base member A (Fig. 1), wherein the at least one support member E is configured for elevating the game board F to a plurality of board positions in relation to the at least one surface based on the extending of the at least one support member E between the plurality of positions (again via extending rod C – column 1), wherein the game board F facilitates the gameplay based on the elevating and the rotating; wherein the game board F comprises a top game board surface and a bottom game board surface (column 2), wherein the game board facilitates the gameplay on at least one of the top game board surface and the bottom game board surface based on the elevating and the rotating (intended use – capable of being performed by the structure of Schindler; See MPEP 2114).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. As alluded to above, the support members and game board are configured for extending in relation to the base A by the extending rod C, and the game board rotates by pivoting about cross bar D. Moreover, it is noted the claims are directed to an apparatus claim. Limitations pertaining to the process of playing or using the apparatus is being treated as intended use/functional language. The structure set forth above by Schindler is configured to facilitate game play based on extending the plurality of board positions to a location convenient for players to play. 
Lastly, the Federal Court has set forth wherein "connected to" includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else.  See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585. Examiner construes the scope of “coupled to” and “attached to” like “connected to” – i.e. the support members E are coupled and attached to the base A via their common connections shown in Fig. 1. Applicant can overcome this interpretation by claiming “directly coupled to” or “directly attached to”. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 3-7, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US Pat. No. 139,425) in view of Bendit (US Pat. No. 5,244,212).
With respect to claim 3, Schindler expressly teaches wherein the game apparatus is “prepared for chess or checkers, and the reverse for backgammon”. Admittedly, this may not be construed as positively reciting game pieces as claimed. Examiner cites to analogous art reference Bendit for the following features: a plurality of game pieces 44, wherein the plurality of game pieces 44 is configured to be positioned on a plurality of game board surface portions 38, 40 of the at least one of the top game board surface 36 and the bottom game board surface for facilitating the gameplay (column 5, lines 10-39; Fig.’s 3A-3B). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious incorporate these game pieces and game board adhering features within the game of Schindler. The motivation to combine is to facilitate chess game play, provide attraction between the game pieces and “center” position of the squares, “eliminate hovering” and “minimize the effects of some of the games played by certain chess players who may misplace a piece to slow down their opponent” (See Bendit – column 5, lines 10-39). The proposed combination is considered to have a reasonable expectation of success as the magnets can be easily embedded within the game board surfaces without frustrating the primary purpose of Schindler. 
With respect to claim 4, Bendit, cited for the chess pieces, further teaches wherein the game board comprises a plurality of adhering elements 42, 46, wherein the plurality of adhering elements is comprised in the plurality of game board surface portions 38, 40, wherein the plurality of adhering elements is configured for attaching the plurality of game pieces 44 on the plurality of game board surface portions 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. The combined teachings of Schindler and Bendit teach wherein the attachment occurs in at least one of the plurality of first board positions and the plurality of board positions (i.e. magnetic attraction between the pieces and playing surface portions – Bendit - will be maintained during plurality of first board positions and the plurality of board positions - Schindler). 
With respect to claim 5, Bendit, cited for the chess pieces and adhering features, further teaches wherein the plurality of game pieces 44 comprises a plurality of first adhering elements 46, wherein the plurality of first adhering elements 46 is configured for attaching the plurality of game pieces 44 to the plurality of game board surface portions 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. The combined teachings of Schindler and Bendit teach wherein the attaching occurs in at least one of the plurality of first board positions and the plurality of board positions (i.e. magnetic attraction between the pieces and playing surface portions – Bendit - will be maintained during plurality of first board positions and the plurality of board positions - Schindler). 
With respect to claim 6, Bendit, cited for the chess pieces and adhering features, further teaches wherein the plurality of adhering elements 42, 46 is configured for removably attaching the plurality of game pieces on the plurality of game board surface portions 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. The combined teachings of Schindler and Bendit teach wherein the attaching occurs in the at least one of the plurality of first board positions and the plurality of board positions (i.e. magnetic attraction between the pieces and playing surface portions – Bendit - will be maintained during plurality of first board positions and the plurality of board positions - Schindler). 
With respect to claim 7, Bendit, cited for the chess pieces and adhering features, further teaches wherein an adhering element of the plurality of adhering elements  42, 46 comprises a first adhering part 42 and a second adhering part 46, wherein the first adhering part 42 is comprised in a game board surface portion of the plurality of game board surface portions 38, 40, wherein the second adhering part 46 is comprised in a game piece 44 of the plurality of game pieces, wherein the first adhering part 42 and the second adhering part 46 is configured to be detachably attached for detachably attaching the game piece 44 to the game board surface portion 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. 
With respect to claim 18, Schindler expressly teaches wherein the game apparatus is “prepared for chess or checkers, and the reverse for backgammon”. Admittedly, this may not be construed as positively reciting game pieces as claimed. Examiner cites to analogous art reference Bendit for the following features: a plurality of game pieces 44, wherein the plurality of game pieces 44 is configured to be positioned on a plurality of game board surface portions 38, 40 of the at least one of the top game board surface 36 and the bottom game board surface for facilitating the gameplay (column 5, lines 10-39; Fig.’s 3A-3B). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious incorporate these game pieces and game board adhering features within the game of Schindler. The motivation to combine is to facilitate chess game play, provide attraction between the game pieces and “center” position of the squares, “eliminate hovering” and “minimize the effects of some of the games played by certain chess players who may misplace a piece to slow down their opponent” (See Bendit – column 5, lines 10-39). The proposed combination is considered to have a reasonable expectation of success as the magnets can be easily embedded within the game board surfaces without frustrating the purpose of Schindler. 
With respect to claim 19, Bendit, cited for the chess pieces and adhering features, further teaches wherein the game board comprises a plurality of adhering elements 42, 46, wherein the plurality of adhering elements is comprised in the plurality of game board surface portions 38, 40, wherein the plurality of adhering elements is configured for attaching the plurality of game pieces 44 on the plurality of game board surface portions 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. The combined teachings of Schindler and Bendit teach wherein the attachment occurs in at least one of the plurality of first board positions and the plurality of board positions (i.e. magnetic attraction between the pieces and playing surface portions – Bendit - will be maintained during plurality of first board positions and the plurality of board positions - Schindler). 
With respect to claim 20, Bendit, cited for the chess pieces and adhering features, further teaches wherein the plurality of game pieces 44 comprises a plurality of first adhering elements 46, wherein the plurality of first adhering elements 46 is configured for attaching the plurality of game pieces 44 to the plurality of game board surface portions 38, 40 (column 5, lines 10-39; Fig.’s 3A-3B). The motivation to combine is the same as stated above. The combined teachings of Schindler and Bendit teach wherein the attaching occurs in at least one of the plurality of first board positions and the plurality of board positions (i.e. magnetic attraction between the pieces and playing surface portions – Bendit - will be maintained during plurality of first board positions and the plurality of board positions - Schindler). 

5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US Pat. No. 139,425) in view of Bendit (US Pat. No. 5,244,212) and further in view of Knippen (US Pub. No. 2018/0178113). 
With respect to claim 15, Shindler in view of Bendit do not teach the sensors, processing device and light emitting components as claimed. However, Knippen, directed to the analogous art of electronic board games, teaches the following to be known: a plurality of sensors 19 disposed on a game board 2 (paragraph [0028]), wherein a sensor 19 of the plurality of sensors is configured for generating sensor data based on a presence of a game piece of the plurality of game pieces on a game board surface portion of the plurality of game board surface portions (“sensors can determine which pieces are present at a location” of the white or black playing positions, 22a, 22b – paragraph [0028]); a plurality of light emitting devices (“indicator 21 is an LED” – paragraph [0028]) comprised in the plurality of game board surface portions (paragraph [0029] – “each spot 22a, 22b is associated with ... an indicator 21”), wherein the plurality of light emitting devices 21 is electrically powered (paragraph [0029]; and a processing device 17 (“MP”) communicatively coupled with the plurality of sensors 19 and the plurality of light emitting devices 21 (Fig.’s 8A-9; paragraphs [0029]-[0030]), wherein the processing device 17 is configured for: analyzing the sensor data; identifying a light emitting device 21 of the plurality of light emitting devices associated with the game board surface portion 22a, 22b based on the analyzing; and generating a first command based on the identifying, wherein the light emitting device is configured for emitting light based on the first command (i.e. indicating piece moves on white or black positions by sending communication/command to light a certain indicator different colors; paragraphs [0026]-[0031]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate these features within the game board of Schindler. The motivation to combine is to provide visual indication of certain moves, including AI based moves. This allows a single player or a beginning player to play the game in an enjoyable manner. The proposed modification is considered to have a reasonable expectation of success as the components can be easily stored in between the top and bottom playing surfaces, or embedded therein. 
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US Pat. No. 139,425) in view of Bendit (US Pat. No. 5,244,212) and further in view of Knippen (US Pub. No. 2018/0178113), or in the alternative, in further view of Sun et al. (US Pub. No. 2009/0322026). 
With respect to claim 16, Knippen, cited above for the sensors and game surface portion light emitting devices, teaches wherein the plurality of light emitting devices (“indicator 21 is an LED” – paragraph [0028]) comprised in the plurality of game board surface portions (paragraph [0029] – “each spot 22a, 22b is associated with ... an indicator 21”) are electrically powered; wherein the plurality of sensors 19 are configured for generating a plurality of first sensor data based on a plurality of relative presences of the plurality of game pieces on the plurality of game board surface portions (i.e. sensor data of playing pieces on black or white squares), wherein the processing device is communicatively coupled with the plurality of light emitting devices, wherein the processing device is further configured for: analyzing the plurality of first sensor data; identifying at least one first light emitting device comprised in at least one game piece of the plurality of game pieces; and generating a second command based (i.e. commands subsequent to the first commands, for example for subsequent moves related to certain white or black positions) on the identifying of the at least one light emitting device, wherein the at least one light emitting device is configured for emitting light based on the second command (Fig.’s 8A-9; paragraphs [0026]-[0030] - i.e. indicating piece moves on black positions by sending communication/command to light a certain indicator different colors). The motivation to combine is the same as stated above. 
Admittedly, Knippen teaches wherein the plurality of light emitting devices 21 related to the second command are positioned within the game board surface portions as opposed to the game pieces themselves. However, per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable. Here, this difference in the locational arrangement of the LED (i.e. within the game board versus the game pieces) would not modify the operation of the device. In both arrangements, the LED/indicator serves to provide visual indication of certain game related states and piece movements determined by a game board sensors and processing device. Positioning the LED within the game pieces would not modify the operation of the device in comparison to positioning the LEDs within the game board surface portions. As such, one ordinary skill in the art would have found the differences in the LED arrangements to be obvious in view of MPEP 2144.04 and In re Japikse. In the alternative, examiner cites to analogous art reference Sun et al. for its teaching of the following: a plurality of chess game pieces 20 comprises a plurality of first light emitting devices 202, wherein the plurality of first light emitting devices 202 are electrically powered (paragraphs [0021], [0022]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate LED (i.e. first light emitting devices) within the chess pieces of Schindler as modified by Knippen. The motivation to combine is to “produce a light emitting effect to achieve an entertaining visual effect” (See paragraph [0031] of Sun et al). The proposed modification is considered to have a reasonable expectation of success. The LEDs of the game pieces can be electrically coupled with the game board processor with rudimentary circuitry components. 

Allowable Subject Matter
7.	Claims 8, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/           Primary Examiner, Art Unit 3711